           Case 1:17-cr-00365-RJS Document 74 Filed 02/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA

          -v-                                                No. 17-cr-365 (RJS)
                                                                  ORDER
 VICTOR PETERSON,

                       Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         During the January 20, 2021 conference in this matter, the Court scheduled a status

conference for Thursday, March 4, 2021 at 11:00 a.m. via Zoomgov videoconference. Chambers

will email the parties directly in due course with further instructions for accessing the

videoconference. Members of the public may monitor the conference via the Court's free audio

line by dialing 1-888-363-4749 and using access code 3290725#.

SO ORDERED.

Dated:          February 26, 2021
                New York, New York


                                                  RICHARD J. SULLIVAN
                                                  UNITED STATES CIRCUIT JUDGE
                                                  Sitting by Designation
